Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of Group I and species ((i); SEQ ID NO: 2; (iii); SEQ ID NO: 7 wherein SEQ ID NO: 8 is deleted therefrom; parenteral administration) in the reply filed on 10/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.
Claims 1, 27-33 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. The drawings are objected to because: In this case, Figures such as 1A, 2A, 2B disclose sequences that do not possess any SEQ ID NOs: at all, rather are referred to solely by said terms, which is not sufficient. Thus, the indicated Figures need SEQ ID NOs:.
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
4. The disclosure is objected to because of the following informalities: Pages 42 and 43, among possibly others, disclose sequences that do not possess any SEQ ID NOs: at all, rather are referred to solely by said terms, which is not sufficient. 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
Appropriate correction is required.


Claim Objections
5. Claim 30 is objected to because of the following informalities: Claim 30(v) recites “it comprises”. For consistency with the other recitations, the claim should recite “(v) an mCherry ZIKV strain” or “(v) comprises an MCherry ZIKV strain”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 27, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “i.e.”. It is not clear if the recitations following “i.e.” are limitations or not (See MPEP 2173.05(d)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 27, 30, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“Understanding Zika Virus Stability and Developing a Chimeric Vaccine through Functional Analysis,” mBio 8:e02134-16 (2017)) (cited in applicant’s IDS submitted 10/30/2020) in view of Whitehead et al. (US20100104598)(cited in applicant’s IDS submitted 10/30/2020).
See claims 1, 27, 30, 32, 33 as filed 10/20/2020.
Xie et al. teaches: chimeric viruses as live attenuated viruses (p. 11)(as recited in claim 1); including chimeric ZIKV and DENV-2 viruses containing heterologous prM-E genes (p. 2); wherein the prM-E chimeric viruses were attenuated in vivo and mice immunized with the chimeric viruses were fully protected from WT ZIKV and DENV challenges (pp. 2-3)(as recited in claim 32 as compositions with carrier); wherein ZIKV proteins have similarity to those of other flaviviruses (p. 8); including use of mCherry reporter virus (p. 13)(as recited in claim 30).
Xie et al. does not teach deletion in the 3’ untranslated region (3’UTR) of the ZIKV genome.
Whitehead et al. teaches: chimeric dengue virus with mutation in the 3’UTR (abstract), [0005]); wherein mutations result in attenuation [0019]; wherein mutations in the 3’UTR attenuate the virus [0023]; wherein deletions include delta 30 (Δ30) and nucleotides additional [0005]; including Δ61 [0028]; including Δ86 [0027]. Such recitations in view of the claim language of claim 27 are interpreted as “comprising” or including 10 nucleotide to 50 nucleotide deletions (See MPEP 2111). 
One of ordinary skill in the art would have been motivated to delete 3’UTR as taught by Whitehead et al. with the strain as taught by Xie et al. Xie et al. teaches use of flavivirus Zika virus strain, including for formation of live attenuated vaccine, and wherein mature ZIKV structure is similar to DENV, and Whitehead et al., which also teaches flavivirus vaccine, teaches the advantage of using attenuating mutations for more effective multivalent vaccines [0018] (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 30, such recitations are interpreted as flowing from the composition as recited in claim 1 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))…. See also MPEP 2111.01: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.).
As to claim 32, the claim language “suitable for parenteral administration” is interpreted as a statement of intended use (See MPEP 2111.02: To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). In this case, Xie et al. already teaches vaccinating mice (pp. 1-2), thus, the structure of Xie et al. in view of Whitehead et al. is considered to teach a structure for administration that is suitable for parenteral adminstration, thus meeting the instant claim recitation.
One of ordinary skill in the art would have had a reasonable expectation of success for deleting 3’UTR as taught by Whitehead et al. with the strain as taught by Xie et al. There would have been a reasonable expectation of success given the underlying materials (flavivirus vaccine strains as taught by Xie et al. and Whitehead et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Whitehead et al. as applied to claims 1, 27, 30, 32, 33 above, and further in view of Ladner et al. (“Complete Genome Sequences of Five Zika Virus Isolates,” Genome Announc 4(3):e00377 (2016))(See PTO-892: Notice of References Cited).
See claims 28, 29 as filed 10/20/2020.
See the teachings of Xie et al. in view of Whitehead et al. above.
Xie et al. in view of Whitehead et al. does not teach a 3’UTR having at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99%, or 100% identity to the nucleic acid sequence of SEQ ID NO: 2 (elected species).
Ladner et al. teaches Zika isolate (FSS13025) wherein genome wherein nucleotides 10380-10805 have 94.1% identity with instant SEQ ID NO: 2 (See Result 7, STIC Sequence Search Result 20210209_002418_us-16-485-818a-2.rge in SCORE).
One of ordinary skill in the art would have been motivated to use strain as taught by Ladner et al. with the strain as taught by Xie et al. in view of Whitehead et al. Xie et al. in view of Whitehead et al. teaches use of Zika virus strain, and Ladner et al. teaches such a Zika virus strain (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using strain as taught by Ladner et al. with the strain as taught by Xie et al. in view of Whitehead et al. There would have been a reasonable expectation of success given the underlying materials (Zika virus as taught by Xie et al. and Ladner et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	9. The elected species as recited in claim 31(iii) is free of the prior art of record. Thus, claim 31 in view of the elected species is objected to for depending on a rejected claim.
	10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648